Citation Nr: 9918793	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-43 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the left shoulder, from 
December 1, 1992, to May 8, 1998.  

2.  Entitlement to a rating in excess of 20 percent for DJD 
of the left shoulder, from May 8, 1998.  

3.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease (DDD) and DJD of the lumbosacral 
spine with history of radiculopathy, left lower extremity.  

4.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome with degenerative changes of the 
right knee.  

5.  Entitlement to a compensable rating for patellofemoral 
pain syndrome with degenerative changes of the left knee, to 
include whether the evaluation of the left knee was properly 
reduced from a 10 percent rating to a noncompensable 
evaluation, effective May 8, 1998.  

6.  Entitlement to a compensable rating for residuals of 
fracture of the right second toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from for approximately 20 
years and 4 months, terminating with his retirement in 
November 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

For clarity, the issue on appeal involving the service-
connected left shoulder disorder has been separated into two 
issues as on the title page of this decision.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
stations is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning and extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no indication of such marked 
interference with employment beyond that contemplated by the 
schedular standards or frequent hospitalization and thus 
there is no basis for further action on this question.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.  

2.  During the interval since the original grant of service 
connection and the original award of compensation benefits 
(10 percent), effective December 1, 1992, and the increased 
rating, effective the date of VA examination on May 8, 1998, 
the manifestations of left shoulder DDD included mild 
limitation of motion.  

3.  Manifestations of the veteran's left shoulder as of or 
since May 8, 1998, disorder is manifested by increased 
limitation of motion and complaints of pain.  

4.  The veteran's low back disorder is manifested by chronic 
back pain resulting in functional impairment to include 
decreased backward extension and lateral flexion.  

5.  The veteran's right knee disorder is manifested by 
complaints of pain and stiffness; direct tenderness on the 
lateral aspect with some swelling and essentially normal 
range of motion.  X-rays reflect of chondrocalcinosis and 
osteophytosis in the knee joint.  

6.  After reviewing the report of a VA examination in May 
1998 and the August 1998 addendum, the RO reduced the 
disability evaluation assigned to the veteran's left knee 
disability from 10 percent to a noncompensable evaluation, 
effective from May 8, 1998.  

7.  The schedular criteria warranted no reduction in the 
rating, notwithstanding the objective findings.  

8.  The veteran's left knee disorder is manifested by 
complaints of pain and stiffness; clinical findings are 
essentially negative apart from a 5 degree loss of full 
flexion; X-ray evaluation disclosed chondrocalcinosis and 
osteophytosis and mildly diminished joint space in the 
lateral compartment.  

9.  The veteran's right second toe fracture is manifested by 
X-ray evidence of an old healed fracture with no arthritic 
changes; there was direct tenderness on the proximal 
interphalangeal (PIP) joint.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for DJD of the left shoulder, prior to May 8, 1992, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a, Plate 
I, Diagnostic Codes (DCs) 5010, 5200, 5201, 5202, 5203 
(1998).  

2.  The criteria for an evaluation in excess of 20 percent 
for DJD of the left shoulder, from May 8, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a, Plate 
I, Diagnostic Codes (DCs) 5010, 5200, 5201, 5202, 5203 
(1998).  

3.  The criteria for a 20 percent evaluation for DDD and DJD 
of the lumbosacral spine with history of radiculopathy, left 
lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71, 4.71a, DCs 5293, 5292, 5295 (1998).  

4.  The criteria for a rating in excess of 10 percent for 
patellofemoral pain syndrome with degenerative changes of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71, 4.71a, DCs 5257, 5260, 5261, (1998).  

5.  The reduction in rating for the veteran's service-
connected left knee disorder was not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.2 
(1998).  

6.  The criteria for a rating in excess of 10 percent for 
patellofemoral pain syndrome with degenerative changes of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71, 4.71a, DCs 5257, 5260, 5261, (1998).  

7.  The criteria for an increased (compensable) disability 
rating for residuals of a fracture of the right second toe 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71, 
4.71a, DCs 5276-5284 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reflects that the 
veteran was treated for bilateral knee pain in June 1965.  
Arthritis was diagnosed.  In 1984, he was again seen for knee 
complaints.  Left knee laxity was diagnosed.  X-rays revealed 
mild degenerative changes.  He was also seen in 1984 for low 
back complaints with decreased range of motion.  X-rays of 
the lumbar spine in April 1985 were interpreted as showing 
possible disc space narrowing at L3-L4 and lipping of L3 and 
L4.  Early osteoarthritic changes and joint space narrowing 
were assessed.  In 1987, DDD was also diagnosed.  In 1990, 
the veteran reported radiculopathy into the left lower 
extremity.  He also reported left shoulder pain.  X-ray in 
1992 showed mild degenerative changes.  In 1992, he sustained 
a contusion to the right second toe.  X-rays revealed a 
fracture of the proximal phalanx of the second toe.  

Upon rating determination in May 1993, service connection was 
established for numerous disorders, to include each of the 
disorders on appeal.  A 10 percent rating was assigned for 
the lumbar spine disorder.  Disabilities of the left 
shoulder, right and left knees, and residuals of the right 
second toe were assigned noncompensable ratings.  The ratings 
were assigned effective from December 1, 1992, the day 
following discharge from service.  

The veteran expressed his disagreement with that 
determination, and additional VA outpatient records from 1993 
were submitted and an examination was conducted in February 
1994 to determine the severity of the veteran's service-
connected disorders.  The outpatient records include an April 
1993 report in which the veteran was seen for refill of 
medications to relieve back and left knee symptoms.  

At a February 1994 VA examination, the veteran was noted to 
be right-handed.  He complained of daily low back pain with 
radiation of discomfort in the sciatic distribution on the 
left.  The discomfort was aggravated by bowling which he 
continued to do or when walking rapidly.  His back generally 
hurt once a day regardless of his activities.  He reported 
positive nocturnal awakening during which he got up and went 
to the bathroom.  He was no longer able to run, jog, or to 
workout lifting weights.  He rated his average discomfort as 
a 7 or 8/10 on a pain scale.  He paresthesias occurred once 
every two to three weeks.  As to his left shoulder, he 
reported an ache over the triceps area.  He denied any 
aggravating factors or loss of activity secondary to this 
condition.  He believed that his discomfort might be related 
to a decreased handgrip on the left.  He rated his average 
discomfort as a 3 or 4/10 on a pain scale.  

Complaints associated with his knees included discomfort with 
lateral motion, squatting, or kneeling.  He had a low grade 
discomfort over his knees all of the time to which he did not 
pay much attention.  He rated his average discomfort in the 
joints as a 2 or 3/10 on a pain scale.  He denied locking, 
buckling, or swelling of the joints.  He denied a loss of 
activity secondary to his condition as well.  Residuals of 
his fractured right second toe were that his toe might get 
stuck in his pants leg when he dressed and that the toe hurt 
in cold weather.  

Upon examination, the veteran's lumbosacral spine was 
nontender to palpation over the spinous processes in the 
lumbosacral region.  Straight leg raising on both the right 
and left was 0 to 85 degrees.  Examination of the lower 
extremities revealed no deformities or atrophy.  On bending 
at the waist the veteran was able to bring his fingertips to 
within two inches above his toes.  Lumbosacral spine range of 
motion revealed forward flexion from 0 to 90 degrees, 
backward extension from 0 to 20 degrees, lateral flexion from 
0 to 40 degrees, and lateral rotation of 0 to 35 degrees.  
The right and left patellar reflexes were 2+ and symmetrical 
as were the Achilles.  His sensory examination was intact to 
both pinprick and light touch.  He had a normal gait.  He was 
able to walk on his heels and toes and in a tandem fashion 
with normal amplitude and strength.  He was only able to 
squat down to approximately 45 degrees before arising to the 
standing position.  

Examination of the knees reflected no evidence for erythema, 
edema, induration, or joint effusion.  His bilateral knees 
measured 421/2 cm in circumference symmetrically.  There was a 
negative anterior draw sign, a negative Lachman's, and a 
negative McMurray's sign.  He had stable medial and lateral 
collateral ligaments on the right, with 1+ laxity in the 
medical collateral ligament on the left and a normal lateral 
collateral ligament on the left.  There was no crepitance to 
compression of his patellae while contracting his quadriceps.  
With reference to his left shoulder, he demonstrated 
decreased range of motion of the joint.  Specifically, he 
able to abduct from 0 to 160 degrees and to flex from 0 to 
170 degrees.  He had normal internal and external rotation 
from 0 to 90 degrees.  He had no evidence for bicipital 
tendinitis.  With reference to the right second toe, there 
was no deformity apparent.  

Final diagnoses included lumbosacral spine with DJD and DDD 
and residuals and sequelae of discomfort as described, 
minimally decreased range of motion testing, paresthesias as 
described, and radiographic evidence of DDD, mild, anterior 
subluxation of L4 relative to L5 and osteophytes as 
described; left shoulder mild hypertrophic changes involving 
the acromioclavicular joint and with discomfort as described 
and limited range of motion as described; minimal 
hypertrophic changes in the knees, involving the lateral 
compartments bilaterally, and with residuals and sequelae of 
discomfort as described and mild laxity in the left medial 
collateral ligament as described; and status post fracture of 
the right second toe with discomfort as described.  

Upon rating decision in November 1994, the RO confirmed and 
continued the 10 percent evaluation in effect for the 
veteran's lumbosacral spine disorder and the noncompensable 
ratings in effect for the right knee disorder and for 
residuals of fracture of the right second toe.  Ten percent 
evaluations, from the day following discharge from service, 
were assigned for the left shoulder and left knee.  

An April 1995  magnetic resonance imaging (MRI) test from the 
U.S. Air Force Academy Hospital showed multilevel 
degenerative disc disease from L2 to S1.  There was moderate 
spinal stenosis at L3-4 caused by a broad based posterior 
disc bulge and degenerative facet hypertrophy.  There was a 
similar but milder process at L4-5.  Upon VA examination in 
August 1995, the veteran complained of a constant dull 
discomfort associated with his back.  He said that there was 
nonradicular radiation of numbness in his left leg and thigh 
and into the ankle.  Physical examination of range of motion, 
strength, and sensation were all normal.  

In April 1996, the RO confirmed the 10 percent evaluation in 
effect for the service-connected lumbosacral spine disorder.  

At a November 1997 personal hearing, the veteran testified in 
support of his contentions.  He related that he experienced 
constant low back pain that limited his activities.  Hearing 
[Hrg.] Transcript [Tr.] at 4.  The veteran expressed his 
frustration with his recent examination reports in that he 
felt that they did not reflect the severity of his service-
connected conditions.  Tr. at 5-14.  He testified that he 
experienced shooting pains and numbness into his left lower 
extremity.  Tr. at 22-23.  

Upon additional VA examination in May 1998, the veteran 
reported constant low back pain with radiation to the left 
lower extremity.  He said that he was stiff all the time.  He 
denied any bowel or bladder problems.  He took enteric coated 
aspirin for his pain.  He worked as a truck driver.  He also 
experienced constant left shoulder pain.  This pain radiated 
to the left upper extremity.  He experienced numbness on his 
fingers.  His left shoulder was weak and had limited motion, 
and it felt stiff all day.  He complained of constant 
bilateral knee pain.  His knees had given away at times.  
This was worse on the left side.  He said that his knee 
popped out of place when he did swift knee turns.  He 
sometimes experienced swelling.  Residuals of his right 
second toe fracture included pain that was aggravated with 
cold weather.  He believed that his right second toe healed 
shorter than the equivalent left toe.  He could not bend it.  

Examination revealed tenderness on the spine and in both 
paraspinal muscles.  The range of motion of the lumbosacral 
spine revealed a normal forward flexion from 0 to 90 degrees.  
The backward extension was normal from 0 to 35 degrees.  The 
lateral flexion to the left and right was normal from 0 to 40 
degrees.  He had pain while doing the ranges of motion.  He 
had negative straight leg test bilaterally.  The muscle 
strength for the right thigh, lower leg, and foot was five 
over five.  The examination of the left shoulder revealed 
tenderness on the anterior aspect.  Range of motion 
examination revealed a decreased shoulder abduction from 0 to 
90 degrees with pain.  The internal and external rotations 
were normal from 0 to 90 degrees with pain.  The muscle 
strength for both upper arms, forearms, and hands was five 
over five.  The veteran had intact sensation to pinprick on 
both upper and lower extremities.  He had positive Tinel's 
sign on the left upper extremity.  Examination of the right 
second toe had the same length when compared to the left 
second toe.  He had direct tenderness on the proximal 
interphalangeal joint of the right second toe.  With regard 
to "DeLuca" examination, the shoulder exercises were done 
with two pound weights.  The appellant was able to do ten 
counts on the left side.  He was doing it very slowly, 
however, and was grimacing while doing the exercises.  The 
examination revealed an increased pain on the left shoulder.  
There was no swelling noted.  Range of motion testing on 
examination revealed forward elevation remaining unchanged at 
0 to 150 degrees.  The shoulder abduction was decreased from 
0 to 90 degrees.  The normal abduction was from 0 to 180 
degrees.  The internal and external rotations were normal 
from 0 to 90 degrees.  The veteran had pain with range of 
motion testing.  The muscle strength for the left upper 
extremity was unchanged.  

The lumbosacral spine revealed increased pain located on the 
spine and both paraspinal muscles.  Range of motion testing 
showed normal forward flexion from 0 to 90 degrees with pain.  
Backward extension was decreased from 0 to 20 degrees.  There 
was a 15 degree decrease from the previous backward extension 
testing.  The veteran had pain with this as well.  The right 
and left lateral flexion was decreased from 0 to 30 degrees 
with a 10 degree change from the previous testing.  There was 
pain with right and left lateral rotation.  Muscle strength 
for both thighs, lower legs, and feet was five over five.  
Previously, the muscle strength for the left lower extremity 
was only four over five.  Examination of the right knee did 
not reveal any increased pain or swelling.  There was no 
change in the range of motion.  Examination of the left did 
not reveal any increased pain or swelling.  There was no 
change in the range of motion.  There was increased pain in 
the proximal interphalangeal joint area.  There was no 
swelling noted.  Nerve conduction study resulted in findings 
that there was no left lumbar or left cervical radiculopathy.  

X-rays of the lumbosacral spine were compared to previous 
examination result of August 1995.  There had been interval 
progression of the DDD at the L3-4 level with severe 
narrowing of the disk space now at the right margin at this 
level and associated end plate sclerosis and bridging 
osteophytosis.  This had led to a mild scoliosis.  X-ray of 
the left shoulder was interpreted as normal.  X-ray of the 
knees revealed the presence of chondrocalcinosis and 
osteophytosis in the lateral compartments, and to a lesser 
degree in the medial compartments.  There was mild joint 
space loss in the lateral compartment of the left knee 
suggestive of calcium phosphate dihydrate deposition disease.  
X-ray of the right toe revealed no osteoarthritis.  Prior 
fracture was noted as the cortical surface was irregular at 
the lateral aspect proximally as well as in the mid 
diaphysis.  

In an August 1998 addendum to the examination summarized 
above, the examiner noted that there was no swelling or 
tenderness in the left knee.  There was negative patellar 
inhibition test, negative McMurray sign, and normal 
ligaments.  Range of motion was reported as normal from 0 to 
135 degrees.  As to the right knee, the veteran complained of 
direct tenderness on the lateral aspect of the knee and 2+ 
swelling.  He had negative patellar inhibition test, negative 
McMurray sine, and normal ligaments.  Range of motion was 
somewhat decreased to 130 degrees with pain.  

In an August 1998 determination, the RO increased the 10 
percent rating in effect for the left shoulder disorder to 20 
percent, effective from the date of the most recent VA 
examination, and assigned a 10 percent rating from the right 
disability, effective from the day following discharge from 
service.  The 10 percent rating in effect for the low back 
disorder, and the noncompensable evaluation in effect for the 
right toe disorder were confirmed.  The RO reduced the 10 
percent evaluation in effect for the left knee disorder to a 
noncompensable evaluation, effective from the May 1998 VA 
examination.  

In a November 1998 rating decision, the RO confirmed the 
reduction of 10 percent to a noncompensable evaluation for 
the left knee.  

Pertinent Laws and Regulations 

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The Board recognizes that in evaluation of disabilities of 
the musculoskeletal system, additional rating factors include 
functional loss due to pain supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (1998).  Inquiry 
must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (1998).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, ibid, the Court found inadequate a physical 
examination that did not describe functional loss due to 
pain.  It is the Board's determination that the RO, in making 
its decision, should take into consideration the factors in 
38 C.F.R. §§ 4.40 and 4.45, and the extent of any 
restrictions of motion for the right knee and left hip which 
may warrant an increased rating pursuant to all appropriate 
Diagnostic Codes (DCs).  

Normal or complete ranges of motion associated with the 
shoulder are flexion and abduction from 0 to 180 degrees; and 
external and internal rotation from 0 to 90 degrees.  
38 C.F.R. § 4.71, Plate I (1998).  

Normal or complete ranges of motion associated with the knee 
are flexion and extension from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (1998).  

In addressing the propriety of a reduction, consideration 
must be given to 38 C.F.R. § 3.344(a), which provides in 
pertinent part with respect to rating reductions:  

Ratings on account of diseases subject to 
temporary or episodic improvement...will 
not be reduced on any one examination 
except in those instances where all the 
evidence of record clearly warrants the 
conclusion that sustained improvement has 
been demonstrated...Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected the 
rating agency will consider whether the 
evidence makes it reasonable certain that 
the improvement will be maintained under 
the ordinary conditions of life.  

The Board further observes that the provision of 38 C.F.R. 
§ 3.344(c) limit the application of 38 C.F.R. § 3.344(a).  
That regulations provides, in pertinent part, that:  

The provisions of paragraph (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years of more).  They do 
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities will warrant reduction 
in rating.  

NOTE:  Additional laws and regulations, (namely, applicable 
DCs), may be provided in the "Analysis" section below upon 
discussion of the disability in question.)  





Analysis

DDD of the Left Shoulder

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.  Thus, 
the adjudicators and the Board can not limit consideration to 
just the evidence that pertains to the present level of 
disability.  Hence, Francisco v. Brown, 7 Vet. App. 55 
(1994), does not control.  In this case, after reviewing the 
evidence of record and the rating decisions over the years 
since the appeal process started, it is clear to the Board 
that the adjudicators considered all the evidence reflecting 
on the manifestations of the left shoulder since the original 
claim was filed.  They clearly did not consider only the 
evidence showing the "present" level of disability.  It is 
by no means clear that requiring the RO to revisit the 
question of a "step rating" would be in the veteran's 
interest in this matter.  The RO has, in fact, reviewed all 
the evidence and has awarded a "staged rating."  The RO set 
the effective date of the increase to 10 percent retroactive 
to the date following discharge from service, and the 
increase to 20 percent was based upon an increase in 
limitation of left shoulder motion.  Accordingly, the Board 
finds that there is no prejudice to the claimant by 
proceeding on the record without a remand to the RO.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

A Rating in Excess of 10 Percent for DJD of the Left Shoulder 
from December 1, 1992, Through May 8, 1992

During the period in question, the RO rated the veteran's 
left shoulder disorder under Diagnostic Codes (DCs) 5003-
5201.  As to this period, the Board will also consider DCs 
5200, 5202, 5203 for ankylosis of the scapulohumeral joint, 
impairment of the humerus, and impairment of the clavicle or 
scapula.  Under DC 5003, degenerative arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  

Also applicable is DC 5200 which provides a 20 percent 
evaluation for favorable ankylosis of the scapulohumeral 
articulation (minor arm) with abduction to 60 degrees, when 
the veteran can reach his mouth and motion of the arm at 
shoulder level.  A 30 percent evaluation is warranted under 
DC 5200 for ankylosis of the scapulohumeral articulation 
(minor arm) that is intermediate between favorable and 
unfavorable.  A 40 percent evaluation is warranted under this 
code for unfavorable ankylosis of the scapulohumeral 
articulation (minor arm) with abduction limited to 25 degrees 
from the side.  

Under DC 5201, a 20 percent evaluation (minor arm) is 
warranted with limitation of motion of the arm at shoulder 
level and at midway between the side and shoulder level.  A 
30 percent evaluation is in order with limitation of the 
minor arm to 25 degrees from the side under this code.  Under 
DC 5202, a 20 percent evaluation is warranted for malunion of 
the humerus with moderate deformity or recurrent dislocation 
of the scapulohumeral joint (minor arm) with infrequent 
episodes and guarding of movement only at the shoulder level.  
A 20 percent evaluation is also granted under this code with 
malunion of the humerus with marked deformity or recurrent 
dislocation of the scapulohumeral joint with frequent 
episodes and guarding of all arm movements (minor arm).  A 40 
percent evaluation would be in order for fibrous union of the 
humerus.  Finally, a 10 percent rating is warranted under DC 
5203, for impairment of the clavicle or scapula with 
malunion.  Additionally, a 10 percent evaluation is warranted 
for nonunion of the clavicle or scapula without loose 
movement.  A 20 percent rating, the highest available under 
this code is warranted for dislocation of the clavicle or 
scapula or nonunion of the clavicle or scapula with loose 
movement.  

Records in the claims file during the period in question 
provide a detailed explanation of the left shoulder symptoms 
reported by the appellant.  These records include outpatient 
treatment records from 1993 and the results of VA examination 
in February 1994.  As evidenced at the 1994 examination, he 
exhibited slight limitation of range of motion of the left 
shoulder.  He was able to abduct from 0 to 160 degrees and to 
flex from 0 to 170 degrees.  There was normal internal and 
external rotation.  This degree of limitation of motion, 
however, does not meet the criteria for a compensable rating 
under DCs 5201 in that his shoulder does not show limitation 
of motion of the arm at shoulder level and at midway between 
the side and shoulder level.  He also does not meet the 
criteria for a compensable rating under other applicable DCs 
(5202 or 5203) in that malunion of the humerus with moderate 
deformity or recurrent dislocation of the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements, or nonunion of the clavicle or scapula or nonunion 
of the clavicle or scapula without loose movement is not 
demonstrated.  

On the other hand, the veteran did show slight limitation of 
shoulder motion upon examination in 1994.  Under DC 5003, 
arthritis confirmed by X-rays with such limitation of motion 
to a noncompensable degree warrants a 10 percent rating.  
Thus, the RO assigned such a rating, effective retroactive to 
the day following discharge from service.  The Board agrees 
with the RO's assessment.  While a 10 percent rating is 
warranted under DC 5003, a rating in excess of that grant is 
not warranted by the evidence then or record.  

Additional clinical findings pertaining to the left shoulder 
were added to the record with the submission of VA 
examination report dated on May 8, 1998.  

A Rating in Excess of 20 Percent from May 8, 1998

As pointed earlier, based upon findings made at the May 8, 
1998 examination, the RO determined that the limitation of 
motion of the left shoulder had increased and a 20 percent 
evaluation was warranted.  While flexion and internal and 
external rotation remained unchanged from the 1994 
examination, abduction was decreased from 0 to 90 degrees.  
Range of motion was accompanied by pain.  Based on this 
increased limitation, the RO awarded a 20 percent rating 
under DC 5201 (based on limitation at the shoulder level).  
No more than 20 percent was assigned, however, because the 
abduction was not limited to 25 degrees from the side as 
required for a rating in excess of 20 percent.  Additionally, 
the veteran's left shoulder symptoms do not meet the criteria 
for compensable ratings under the other applicable DCs 
summarized above.  For example, the recent clinical findings 
do not disclose that he has ankylosis of the scapulohumeral 
articulation.  Ankylosis is defined as stiffening or fixation 
of a joint.  At the 1998 VA examination, he was able to move 
his right shoulder with complaints of pain, as noted above.  
Further, an X-ray reflects DDD of the left shoulder but no 
evidence of ankylosis.  Therefore, the Board can find no 
basis under DC 5200 to grant the veteran an increased 
evaluation.  In addition, there is no evidence of recurrent 
dislocation of the scapulohumeral joint or malunion of the 
humerus such as to warrant a higher than 20 percent 
evaluation under DC 5202.  Finally, the Board notes that a 20 
percent evaluation is the highest evaluation available under 
DC 5203.  Thus, there is no basis on which to grant a higher 
than 20 percent evaluation under DC 5203 under any situation.  

Considerations Applicable to Both Periods in Question

The Board has considered the provisions of 38 C.F.R. § 4.40 
and 4.45 as to both periods in question, taking into account 
the objective findings as well as the subjective statements 
of the veteran, and finds that his left shoulder disorder 
warrants no more than the assigned evaluations as discussed 
above.  Even with pain, internal and external rotations were 
normal throughout and decreased abduction motion was not 
marked at any time.  

Finally, the Board has considered the veteran's sworn 
testimony and written statements that his left shoulder 
disorder is worse than currently evaluated.  Although his 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, clinical findings, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494,95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.  

A Rating in Excess of 10 Percent for DDD and DJD of the 
Lumbosacral Spine with History of Radiculopathy of the Left 
Lower Extremity

As noted above, a claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson, supra.   In such cases, as 
the claim herein at issue, "staged" ratings may be applied 
and the Board can not limit consideration to just the 
evidence that pertains to the present level of disability.  
Specifically, as to the issue on appeal, the Board notes that 
rather than provide a "staged rating" for discrete 
intervals during the period under appellate review, the RO 
elected to make the highest rating awarded for the low back 
disorder retroactive to the earliest effective date 
assignable.  It is evident that the rating action by the RO 
contemplated all the relevant evidence or record.  
Accordingly, although the RO characterized the issues on 
appeal as involving an "increased rating," the substantive 
adjudicative considerations set forth in Fenderson, supra, 
were satisfied by the RO's adjudicative process and the Board 
does not find that the claimant will be prejudiced by 
appellate review on the current record.  

The veteran's service-connected back disability is currently 
evaluated under DC 5293, which pertains to intervertebral 
disc syndrome (IDS).  A 60 percent evaluation is the maximum 
evaluation for this DC, requiring evidence of a pronounced 
condition, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation is warranted 
for severe symptoms characterized by recurring attacks with 
intermittent relief.  A 20 percent evaluation is for moderate 
symptoms and recurring attacks, and a 10 percent evaluation 
requires mild symptoms.  A zero evaluation is provided for a 
postoperative, cured condition.  38 C.F.R. § 4.71.  (1998).  

Under DC 5293, the veteran meets the criteria for a 10 
percent evaluation.  Examinations continue to reveal evidence 
of localized tenderness and pain with motion of the lumbar 
spine, and diagnostic testing is consistent with a diagnosis 
of DDD and DJD of the lumbar spine.  Although the veteran 
reports radicular symptoms, the objective findings and 
testing do not support the subjective complaints.  On VA 
examination in 1994, reflexes were 2+ and symmetrical and 
sensory testing was intact.  In 1995, VA examination 
disclosed normal motion, strength and sensation.  During VA 
examination in 1998, strength and sensation were normal and 
nerve conduction study was negative for lumbar radiculopathy.  
Range of motion testing in 1998, when compared to results in 
1995 shows some decrease in motion and X-ray reflects some 
progression of the DDD at the L3-4 level with severe 
narrowing of the disk space.  

Based on the above, the record fails to show that the veteran 
experiences severe symptoms characterized by recurring 
attacks with intermittent relief warranting an evaluation of 
40 percent under DC 5293.  The Board finds, however, that the 
evidence is in relative equipoise with regard to whether the 
veteran's low back disability meets the 20 percent evaluation 
under DC 5293 based on moderate disc syndrome.  

As stated above, the veteran's continuing disability is 
primarily manifested by complaints of pain and radiculopathy, 
and some limitation of motion.  Significantly, the evidence 
is negative for clinical findings to substantiate the 
complaints or radicular pain, but as the veteran does show 
limitation of motion of the lumbar spine with associated 
pain, the Board will address other potentially applicable DCs 
prior to resolving the doubt raised as to the criteria 
contained in DC 5293.  

Also applicable is DC 5295 which provides that for 
lumbosacral strain with slight subjective symptoms only, a 
noncompensable evaluation is warranted and with 
characteristic pain on motion, a 10 percent evaluation is 
warranted.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is assigned when 
lumbosacral strain is severe with listing of whole spine to 
opposite side, positive Goldthwaite's' sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Although the veteran has 
evidenced some loss of lateral spine motion arguably 
consistent with a 20 percent evaluation under DC 5295, he has 
not shown any muscle spasm on extreme forward bending.  
Resolving reasonable doubt in the veteran's favor, however, 
it could be argued that a 20 percent rating is warranted 
under this code.  That being said, he certainly does not meet 
the criteria for a rating for a 40 percent evaluation in that 
there is no severe listing of the whole spine, positive 
Goldthwaite's' sign, or marked limitation of forward bending 
in standing position.  While there is some loss of lateral 
motion with osteoarthritic changes and narrowing or 
irregularity of joint space, there is no apparent abnormal 
mobility on forced motion.  The Board believes that a 20 
percent rating best approximates the veteran's symptoms under 
this code.  

Also relevant is the provision governing evaluation based on 
limitation of motion of the lumbar spine. Under DC 5292, a 10 
percent evaluation is for assignment for slight limitation of 
motion of the lumbar spine and a 20 percent evaluation is for 
assignment for moderate limitation of motion.  For a 40 
percent evaluation, there must be severe limitation of 
motion.  The Board notes that based solely on objective 
measurements of limitation of motion, the veteran would 
warrant no more than 10 percent evaluation:  Examination 
reveals normal range of motion in 1995 with some slight 
limitation of lateral flexion (10 degree decrease) and 
backward extension (15 degree decrease) when compared to 
findings in 1998.  Such mild limitation of motion alone would 
not warrant an evaluation in excess of 10 percent.  38 C.F.R. 
§  4.71a, DC 5292.  

Despite evaluation findings showing only mild limitation of 
spine motion, the post service medical records consistently 
document the veteran's continued complaints of pain and 
stiffness prohibiting full activity and normal participation 
in everyday activities.  Such impairment due to pain has been 
evidenced on examination.  Thus, the veteran and his 
representative have asserted that an increased evaluation is 
warranted for functional loss due to pain under Deluca, 
supra.  

The provisions of 38 C.F.R. § 4.14 (1998) essentially set out 
that the same functional impairment should not be evaluated 
based on two different DCs (the avoidance of pyramiding); 
however, that provision does not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The Board notes 
that the Court has previously held that where a DC is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Recently, however, the VA Office of the General Counsel 
issued a precedent opinion that mandates consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 in conjunction with 
disabilities evaluated under 38 C.F.R. § 4.71a, DC 5293.  See 
VAOPGCPREC 36-97 (December 12, 1997).  Thus, although the 
veteran may be evaluated for limitation of motion under each 
of those codes in conduction with 38 C.F.R. §§ 4.40, 4.45, he 
may not be evaluated both under DC 5293 and DCs 5292 or 5295, 
as such would violate the rule against pyramiding, 
constituting evaluation of an identical manifestation (loss 
of motion) under two different diagnoses.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

The Board has considered the objective findings in 
conjunction with the veteran's documented functional 
impairment due to pain, as evidenced by painful and decreased 
motion and tenderness of the paraspinal muscles.  Based on 
the entire clinical picture, including the frequency, 
duration and severity of the veteran's reported symptoms, and 
consideration of pain and functional impairment (with some 
progression of impairment since 1995) and other symptoms of 
DDD and DJD, the Board concludes that the requirements for a 
20 percent evaluation for the service-connected low back 
disorder have been met.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, DC 5293.  (As indicated above, the veteran may also be 
rated as 20 percent under DC 5295.)  Because of the 
prohibition against pyramiding, however, as explained above, 
he can not be rated under both.  

The degree of pain and functional impairment in addition to 
clinical symptoms of IDS are contemplated in the assignment 
of a 20 percent evaluation under DCs 5293 or 5295 for 
lumbosacral strain.  

A Rating in Excess of 10 Percent for Patellofemoral Pain 
Syndrome with Degenerative Changes of the Right Knee

As above, when discussing the veteran's service-connected 
back disorder, this is a claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved.  Thus, it is also an original claim as 
opposed to a new claim for increase.  Fenderson, supra.  In 
such cases, "staged" ratings may be applied and the Board 
can not limit consideration to just the evidence that 
pertains to the present level of disability.  Specifically, 
as to the issue on appeal, the Board notes that rather than 
provide a "staged rating" for intervals during the period 
under appellate review, the RO elected to make the highest 
rating awarded for the right knee retroactive to the earliest 
effective date assignable.  It is evident that the rating 
action by the RO contemplated all the relevant evidence or 
record.  Accordingly, although the RO characterized the 
issues on appeal as involving an "increased rating," the 
substantive adjudicative considerations set forth in 
Fenderson, supra, were satisfied by the RO's adjudicative 
process and the Board does not find that the claimant will be 
prejudiced by appellate review on the current record.  

The RO has evaluated the veteran's service-connected right 
knee disability utilizing 38 C.F.R. § 4.20 regarding 
analogous ratings and DC 5014.  Under section 4.20, when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury.  DC 5014 
provides that osteomalacia will be rated on limitation of 
motion of affected parts, as degenerative arthritis.  Under 
DC 5003, degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, the 
limitation of motion of the joint involved is noncompensable 
under the appropriate DCs, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
ruled that the veteran, who had residuals of injury to the 
right side of his face, was entitled to separate ratings for 
disfigurement, a painful scar and muscle injury.  Thus, as a 
matter of law, the appellant was entitled to combine his 10 
percent rating for disfigurement under Diagnostic Code 7800 
with an additional 10 percent rating for tender and painful 
scars under Diagnostic Code 7804 and a third 10 percent 
rating for facial muscle injury interfering with mastication 
under Diagnostic Code 5325.  The Court found that the 
critical element was that none of the symptomatology for any 
one of these three manifestations was duplicative of or 
overlapping with the symptomatology of the other two 
conditions.  Instead, each was separate and distinct in 
nature.  A precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (July 1, 1997), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban.

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that DC 5003 and 38 C.F.R. § 4.59 deem painful a motion of a 
major joint or group of minor joints caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Therefore, with X-ray evidence 
of degenerative changes and objective demonstration of 
painful, but not limited, motion of the affected joint, a 10 
percent rating would be applied to the joint under DC 5003.  
This, as evidenced by explanation in the September 1998 
statement of the case, is the basis for the current 10 
percent rating.  

Under DC 5257, impairment of the knee is based on the degree 
of recurrent subluxation or lateral instability.  If such 
manifestations are slight, a 10 percent rating is for 
assignment.  For moderate recurrent subluxation or lateral 
instability, a 20 percent evaluation is warranted.  When such 
symptoms are severe, a 30 percent evaluation is assigned.  
Under DC 5260, limitation of flexion of the leg is rated 30 
percent at 15 degrees, 20 percent at 30 degrees, 10 percent 
at 45 degrees, and noncompensable at 60 degrees.  DC 5261 
provides that limitation of extension of the leg is rated 50 
percent at 45 degrees, 40 percent at 30 degrees, 30 percent 
at 20 degrees, 20 percent at 15 degrees, 10 percent at 10 
degrees, and noncompensable at 5 degrees.  

Although the veteran has reported increased right knee 
symptoms, the treatment records and examination reports 
contain no findings of current instability of the knee.  The 
evidence simply does not support a finding that the veteran 
has subluxation or lateral instability in the right knee that 
would support a separate, compensable rating under DC 5257.  
Additionally, neither the VA examination reports of record 
nor the other medical evidence of record documents limitation 
of flexion to 60 degrees or less, or limitation of extension 
to 5 degrees or more.  Thus, the above-cited DCs do not 
provide a basis for the assignment of either additional 
separate or higher disability evaluations.  

In DeLuca, supra, the Court held that 38 C.F.R. §§ 4.40 and 
4.45 were not subsumed into the DCs under which a veteran's 
disabilities are rated.  Therefore, the Board has to consider 
the "functional loss" of this disability under 38 C.F.R. 
§ 4.40 separate from any consideration of the veteran's 
disability under the DCs.  DeLuca, supra.  Factors involved 
in evaluating and rating disabilities of the joints include 
weakness, fatigability, incoordination, restricted or excess 
movement of the joint or pain on movement.  38 C.F.R. § 4.45.  
Except for complaints of pain, that forms the basis of the 
current 10 percent rating, the presence of other factors 
enumerated in these regulations have not been demonstrated by 
competent evidence.  

To reiterate , there must be evidence of the following to 
justify an increased rating: ankylosis of the knee at a 
favorable angle in full extension or in slight flexion 
between 0 (zero) and 10 degrees, in flexion between 10 and 45 
degrees, or extremely unfavorable in flexion at an angle of 
45 degrees (Diagnostic Code 5256); moderate or severe 
recurrent subluxation or lateral instability (Diagnostic Code 
5257); a dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint 
(Diagnostic Code 5258); limitation of flexion of the leg 
between 15 and 30 degrees (Diagnostic Code 5260); or 
limitation of extension of the leg between 15 and 45 degrees 
(Diagnostic Code 5261).  None of these is shown.  As 
previously stated, having carefully considered the evidence 
of record, in light of the appellant's contentions, the Board 
is of the opinion that an increased evaluation of the 
appellant's right knee disability, currently evaluated as 10 
percent disabling, is unwarranted.

Entitlement to a Compensable Rating for Patellofemoral Pain 
Syndrome with Degenerative Changes of the Left Knee, to 
Include Whether the Evaluation of the Left Knee was Properly 
Reduced from a 10 percent Rating to a Noncompensable 
Evaluation, Effective May 8, 1998.  

One initial concern that must be addressed as to this issue 
is that where a reduction in evaluation of a service-
connected disability is considered warranted, and the 
reduction would reduce compensation payments, the RO is 
required to prepare a rating proposing the reduction, to 
notify the beneficiary at his or her latest address of 
record, and allow 60 days for presentation of additional 
evidence.  38 C.F.R. § 3.105(e) (1998).  In this case, as 
pointed out by the RO in a September 1998 statement of the 
case, the provisions of this regulation do not apply in the 
instant case because the increase in the disability 
evaluation for the left shoulder, together with the decrease 
for the left knee, resulted in no change in the combined 
evaluation of 50 percent.  Thus, the RO complied with the 
procedural steps required of it.  

Here, the veteran's disability evaluation had been in effect 
for less than five (5) years.  Thus, the reduction of rating 
in this case requires evidence of an examination disclosing 
improvement in the veteran's left knee disability.  In any 
rating reduction case, the RO is required to ascertain, based 
upon review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).  

Here, the record shows that the veteran was initially granted 
a rating of 10 percent in that examination in 1994 disclosed 
slight laxity of the left knee.  The RO reduced the 
disability evaluation in August 1998 based on report of VA 
examination in May 1998 and the addendum in August 1998.  In 
contrast to the 1994 findings, there appeared to no longer be 
any laxity in the knee joint.  Indeed, while the veteran had 
subjective complaints of a left knee disability, the 
objective evaluation was totally normal as to the left knee, 
save for extremely limited loss of flexion to 135 instead of 
140 degrees.  Notwithstanding the lack of any remarkable 
degree of functional impairment demonstrating actual 
disability on objective examination, the schedular criteria 
applicable to this disability provide for a 10 percent rating 
where loss of motion is objectively demonstrated which is 
accompanied by degenerative changes.  Thr RO has 
characterized the disability as one manifested by 
degenerative changes.  It would therefore appear to the Board 
that the 10 percent evaluation must be restored based upon 
the controlling criteria, despite the clinical findings.

It is noted that the criteria for a rating in excess of 10 
percent under the appropriate DCs (as related above when 
discussing the right knee) are not met as there is no 
evidence of limitation of motion (DCs 5256. 5260, 5261); 
moderate or severe recurrent subluxation or lateral 
instability (DC 5257); or a dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint (DC 5258).  There plainly is no objective support 
for functional loss beyond that contemplated by the schedular 
award.  In fact, there are no actual objective findings 
demonstrating meaningful disability.

A Compensable Rating for Residuals of a Fracture of the Right 
Second Toe

The Board observes that like those above, the veteran has 
noted disagreement with the assignment of the initial rating 
with regard to his toe disorder and has properly perfected 
his appeal.  Therefore, the propriety of each rating during 
the time period from December 1, 1992, when service 
connection was established and a noncompensable rating was 
deemed effective, through the point in time when a final 
resolution has been reached, is currently before the Board.  
Grantham v. Brown, 114 F. 3d 1156 (1997); Fenderson, supra.  

In regards to the veteran's claim seeking entitlement to a 
compensable rating for his right second toe residuals, the 
Board notes that the veteran is currently rated under DC 5284 
for other foot injuries.  38 C.F.R. § 4.71a, DC 5284 (1998).  
It provides for a disability rating of 10 percent for a 
"moderate" disorder, 20 percent for a "moderately severe" 
disorder, and 30 percent for a "severe disorder.  As will 
all disabilities listed in the Schedule, a zero percent 
(noncompensable ) rating is to be assigned where the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).  

After review of the record, the Board finds that the 
veteran's current 0 percent rating is most appropriate.  
Specifically, it finds that the veteran has minimal, if any, 
residuals of his fractured right second toe.  Examination 
throughout the record, to include the most recent in 1998 are 
essentially negative for any residuals as a result of this 
injury, other than the veteran's subjective complaints of 
pain.  It was noted that X-rays showed no arthritis, and the 
toe was the same length as the equivalent toe on the left.  
Overall, the vast preponderance of the evidence does not 
indicate "moderate" right toe fracture residuals, which is 
necessary for a compensable rating under DC 5284.  

Additionally, the Board notes that under the Schedule, a 
compensable rating may be assigned to several other foot 
disabilities, if shown.  These are flatfoot (DC 5276), weak 
foot (DC5277), claw foot (DC 5278), metatarsalgia (DC 5279), 
hallux, valgus (DC 5280), hammer toe (DC 5282), and malunion 
or nonunion of the tarsal or metatarsal bones (DC 5283).  
38 C.F.R. § 4.71a (1998).  However, the medical evidence does 
not show that any of these conditions exist.  

Finally, the Board notes that while Diagnostic Code 5284 is 
not predicated on limitation of motion, functional loss 
attributable to pain on use has been considered is arriving 
at the current assessment.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; Johnson v. Brown, 9 Vet. App. 7, 11 (1996); , DeLuca, 
supra.



ORDER

A rating in excess of 10 percent for DJD of the left shoulder 
from December 1, 1992, to May 8, 1998, is denied.  

A rating in excess of 20 percent for DJD of the left shoulder 
from and after May 8, 1998, is denied.  

A 20 percent evaluation for DDD and DJD of the lumbosacral 
spine with history of radiculopathy of the left lower 
extremity is granted, subject to the applicable criteria 
governing the payment of monetary benefits.  

A rating in excess of 10 percent for patellofemoral pain 
syndrome with degenerative changes of the right knee is 
denied.  

Restoration of the 10 percent rating for patellofemoral pain 
syndrome with degenerative changes of the left knee is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.  

A rating in excess of 10 percent rating for patellofemoral 
pain syndrome with degenerative changes of the left knee is 
denied.

A compensable rating for residuals of a fracture of the right 
second toe is denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

